                               1   Joel P. Waelty (SBN 226728)
                                           Of Counsel for
                               2   JACHIMOWICZ LAW GROUP, ATTORNEYS AT LAW
                                   1530 The Alameda, Suite 115
                               3
                                   San Jose, California 95126
                               4   Tel.: (408) 246-5500
                                   Fax: (408) 246-1051
                               5   E-Mail: joel@jachlawgroup.com

                               6   Attorneys for Plaintiffs
                                   NOEL LEMUS, ADOLFO LEMUS
                               7

                               8                            UNITED STATES DISTRICT COURT
                               9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                              10
                                   NOEL LEMUS, ADOLFO LEMUS,     ) No. 1:15-cv-00359-MCE-GSA
                              11                                 )
                                                                 )
                              12       Plaintiffs,               ) ORDER GRANTING MOTION TO
                                                                 ) SEAL DOCUMENT 65-1
                              13   vs.                           )
                                                                 )
                              14   COUNTY OF MERCED, PAUL BARILE )
                                                                 )
                              15       Defendants.               )
                                                                 )
                              16                                 )
                                                                 )
                              17                                 )

                              18          Good cause having been shown, the Clerk of the Court is directed to seal the

                              19   document filed at ECF No. 65-1. Plaintiff is further ordered to file a redacted version of
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                                   the same.
  JACHIMOWICZ LAW GROUP




                              20
                                          IT IS SO ORDERED.
       (408) 246-5500




                              21

                              22   Dated: February 5, 2019

                              23

                              24

                              25

                              26

                              27
                                                                                              [PROPOSED] ORDER GRANTING
                              28                                                                              MOTION TO SEAL
                                                                                                         ECF DOCKET NO. 65-1
                                                                                               Case No. 1:15-cv-00359-MCE-GSA
                                                                               1
